Citation Nr: 1707802	
Decision Date: 03/15/17    Archive Date: 03/21/17

DOCKET NO.  07-20 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a low back disability, to include as secondary to a service-connected left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Morrad, Associate Counsel

INTRODUCTION

The Veteran had active military service from February 13, 2002 to July 10, 2002. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In September 2006, the Veteran filed a Notice of Disagreement; a Statement of the Case was issued in April 2007.  The Veteran filed a VA Form 9, substantive appeal, in June 2007. 

In June 2009, the Veteran testified at a videoconference hearing before an Acting Veterans Law Judge.  A transcript of that hearing is associated with the claims file.  The Veteran was notified by letter in January 2013 that the individual who conducted his hearing was not available to participate in the Board's decision.  The Veteran was offered an opportunity to testify at a different hearing, and informed that if he did not reply that it would assume that he did not want an additional hearing.  The Veteran did not respond.  As such, the Board proceeded with its adjudication of the Veteran's back disability claim.

In April 2013, the Board denied entitlement to service connection for a low back disability, to include as secondary to a service-connected left knee disability.  The Veteran appealed that decision to the United States Court of Appeal for Veterans Claims (the "Court").  In December 2013, the Court granted a Joint Motion for Remand (JMR).

In response to the Court's December 2013 order, the Board remanded the Veteran's back disability claim to the RO for additional development in May 2014.  The Veteran's back claim was again remanded by the Board to the RO for addendum medical opinions in both September 2015 and September 2016.  The case is again before the Board for appellate review.

The record in this matter consists solely of electronic claims files and has been reviewed.  New and relevant documentary evidence has not been added to the record since the January 2017 Supplemental Statement of the Case (SSOC).
FINDING OF FACT

A low back disability was not shown in service or to a compensable degree within one year of separation from active duty, and was not caused or permanently aggravated by a service-connected left knee disability.


CONCLUSION OF LAW

The criteria for service connection for a low back disability, including on a secondary basis, are not met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  

VA's duty to notify was satisfied by a letter sent in April 2006, prior to the initial rating decision.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records and relevant post-service treatment records and providing an examination when necessary.  38 U.S.C.A § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  Here, VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits.  The Veteran has been medically evaluated in conjunction with this claim.  All identified and available treatment records have been secured.

The Veteran has been provided with VA examinations that address the contended causal relationship between the claimed disability and active service.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Given that the pertinent medical history was noted by the examiners, these examination reports set forth detailed examination findings in a matter that allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds the examinations of record are adequate and additional examination is not necessary regarding the claims adjudicated in this decision.  See also 38 C.F.R. §§ 3.326, 3.327, 4.2.  Lastly, the Board finds that there has been substantial compliance with the prior Board remand.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Laws and Regulations

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).

Establishing service connection requires (1) evidence of a presently existing disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Service connection may be established on a presumptive basis for certain chronic diseases, if such diseases are shown to have been manifested to a compensable degree within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

If there is no evidence of a chronic disease during service or an applicable presumption period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim. See 38 C.F.R. §3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology after service may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. Continuity of symptomatology applies only to the diseases explicitly recognized in 38 U.S.C.A. § 1101 as "chronic."  Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013).  The theory of continuity of symptomatology is valid in adjudicating the Veteran's claim of service connection for his low back disability, but only to the extent that it involves arthritis of the lower back. See 38 C.F.R. § 3.309(a).  

Service connection may also be granted for any disease diagnosed after military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Service connection may also be established on a secondary basis for: (1) a disability that is proximately due to or the result of a service-connected disease or injury; or, (2) any increase in the severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease or injury.  38 C.F.R. §§ 3.310(a)-(b); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993) (explaining 38 C.F.R. § 3.310(a)); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (explaining 38 C.F.R. § 3.310(b)).

Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time that supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Although a lay person is competent in certain situations to provide a diagnosis of a simple condition, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).

It is VA policy to administer the laws and regulations governing disability claims under a broad interpretation and consistent with the facts shown in every case.  When a reasonable doubt arises regarding service origin, the degree of disability, or any other point, after careful consideration of all procurable and assembled data, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not prove or disprove the claim satisfactorily.  It is a substantial doubt and one within range of probability as distinguished from pure speculation or remote possibility. See 38 C.F.R. § 3.102.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).




Factual Background

The Veteran contends that his service-connected left knee disability has caused him to suffer from back pain.  He claims that his left knee disability leads to an uneven walk, which then causes his back to overcompensate.  See Board video hearing transcript from June 2009.

The Veteran's service treatment records are negative for any symptoms, complaints, or diagnoses of a low back disability.  In a January 2002 medical examination, the Veteran's "Spine, other musculoskeletal" was marked as "normal."  In May 2002, the Veteran reported "No" for "Recurrent back pain or any back problem."	

The first record where the Veteran reported back pain is from a VA treatment facility in May 2005.  In March 2006, the Veteran was seen for his left knee pain.  The Veteran also complained that he thought his back spasm was a result of favoring his knee.  The examiner observed that the Veteran's gait was steady but he limped on the left side.  The examiner noted the following assessment:  "Agree that back pain is compensatory for the knee."  In January 2007, the Veteran reported pain in his low back radiating all the way to his knees and was diagnosed with low back pain.  Based on an MRI conducted in January 2008, the Veteran was found to have a broad based posterior disc protrusion at the L4-5 level, encroaching on L5 nerve roots, causing moderate spinal stenosis.  

VA requested an opinion regarding the etiology of the low back disorders in February 2009.  The examiner noted that the claims file was reviewed.  Following evaluation of the Veteran, it was opined that degenerative disc disease of the thoracolumbar spine at L5-L5 with spinal stenosis was not caused by or a result of the service-connected left knee disorder.  For rationale, he noted that except for documented flare-ups, the Veteran's gait had been essentially normal.  There was no abnormal shoe wear and no calluses or other evidence of abnormal weight bearing.  

In March 2014, the Veteran was diagnosed with chronic low back pain at a VA treatment facility.  In a July 2014 VA examination, the Veteran was diagnosed with degenerative arthritis of the spine, intervertebral disc syndrome.  After reviewing the Veteran's service treatment records, the July 2014 VA examiner did not find any evidence to support the association of back complaints with his knee problems.  The examiner opined that there is no mainstream evidence to associate degenerative changes in the spine with patellofemoral knee pain.  The examiner concluded that it is less likely than not that the Veteran's lumbar disk degeneration was caused or aggravated by his military service.  The examiner provided the rationale that disc degeneration is a fact of life and that genetic predisposition is the most common cause for early progression.

In November 2015, a VA examiner provided an addendum opinion to the July 2014 VA examination.  The examiner concluded that the Veteran's low back condition with intervertebral disc degeneration is less likely than not related to the Veteran's service-connected left knee condition.  The examiner opined that the Veteran's degenerative bone disease is increasingly recognized as a cause of disability in the aging population.  The examiner added that obesity may be a risk factor.  She noted that there is no medical literature located that promotes a causal relationship between chronic left knee degenerative joint disease or total knee replacement to the intervertebral disc degeneration of the lumbar spine.  The examiner concluded that the Veteran's back condition is less likely than not aggravated by the service-connected left knee condition; therefore aggravation is not the case.  In an additional addendum opinion given in January 2017, the same VA examiner that provided the November 2015 opinion provided the rationale that there is no medical literature located that supports a causal connection in which a knee causes or aggravates a back condition.  

Analysis

Upon review of the foregoing evidence, the Board concludes that the Veteran is not entitled to service connection for a low back disability, to include as secondary to a service-connected left knee disability.

As an initial matter, the Board notes that the Veteran has been diagnosed with a low back disability, to include intervertebral disc degeneration.  As such, the Board finds that the current disability element is established. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Thus, the issue turns upon whether there is evidence of an event, injury, or disease in service, and evidence of a nexus between the claimed in-service disease or injury and the present disability, or whether there is evidence of a nexus between the service-connected disability and the present disability.

The Veteran's service treatment records do not reflect any complaints for low back pain.  It was not until May 2005, almost three years after separation from service, that low back pain was reported by the Veteran, and not until 2007 that a low back condition was diagnosed.  This multi-year gap between discharge from active duty service is for consideration in determining whether the Veteran's low back disability is related to service.  See Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming the Board's denial of service connection where Veteran failed to account for lengthy time period between service and initial symptoms of disability).  The Veteran does not contend that his back disability had its onset in service, and there is no VA opinion of record that otherwise links the Veteran's current back disability to an incident of his military service.  Accordingly, in the absence of evidence of an in-service event and competent evidence that causally links the Veteran's low back disability to service, the Board finds that the evidence of record preponderates against a grant of service connection on a direct basis.

In order to establish service connection on a presumptive basis for a chronic disease, the Veteran's arthritis of the back must have become manifest to a degree of 10 percent or more within one year from the date of termination of his period of active duty service.  In this case, there is no medical evidence or competent lay evidence that the Veteran's arthritis manifested to a compensable degree within one year of his 2002 separation from active duty.  Indeed, the diagnosis of arthritis is not within the ability of a lay person to diagnose because a competent medical expert could not diagnose the Veteran based on reported symptoms alone and required specialized testing beyond ordinary clinical evaluation.  See Mattke v. Deschamps, 374 F.3d 667, 670 (8th Cir. 2004) (providing that a diagnosis by laboratory testing is distinctly not within the realm of common lay knowledge). Hence, the evidence preponderates against establishing that the Veteran is entitled to service connection on a presumptive basis for his current low back disability.

The Board acknowledges the Veteran's assertions that he has been feeling symptoms of low back pain as the result of his service-connected left knee disability.  It is acknowledged that the Veteran is competent to give evidence about his observable symptomatology.  Layno v. Brown, 6 Vet. App. 465 (1994).  It is further acknowledged that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Here, however, the Veteran has not alleged that he began having symptoms of low back pain during military service and ever since service.  For these reasons, continuity of symptomatology has not here been established.  

The Veteran's claim for service connection on a secondary basis includes his own assertion that his current low back disability was caused by his service-connected left knee disability.  As noted above, the Veteran is competent to report on symptoms; however, as a lay person not trained in medicine, his opinion that his current disability is secondarily related to his left knee is not persuasive evidence sufficient to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  The nexus issue presented in this case is medically complex because it requires expert knowledge of the body's mechanics and its impact on the spine.  Thus, medical evidence on this point is required.

In this regard, the Board finds the VA examiners' opinions to be highly probative on the causation issue, and the recent VA examiner's opinions from November 2015 and January 2017 to be highly probative on the aggravation issue.  The examiners thoroughly reviewed the Veteran's records and lay testimony, and concluded with supporting rationale that the Veteran's current low back disability was not as least as likely as not caused by or aggravated by his service-connected left knee disability.  While a March 2006 VA treatment record reflects the assessment that the Veteran's "back pain is compensatory for the knee," this assessment is not accompanied by any supporting rationale thereby rendering the 
opinion less probative than the VA opinions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (providing that a medical examination report, must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (providing that a medical opinion must support its conclusion with an analysis that the Board can consider and weigh against any contrary opinions).  As such, service connection cannot be established on a secondary basis.

In sum, taking into account all of the relevant evidence of record, the preponderance of the evidence is against a finding of an etiological relationship between the Veteran's low back disability and his military service, or his service-connected left knee disability.  Accordingly, the Board finds that the claim of entitlement to service connection for a low back disability, to include as secondary to a service-connected left knee disability must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for a low back disability, to include as secondary to a service-connected left knee disability is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


